J-S41035-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
STEVE RICHARD MCCOLLUM, JR.,            :
                                        :
                   Appellant            :    No. 1889 MDA 2019

                Appeal from the PCRA Order Entered April 3, 2019
                in the Court of Common Pleas of Dauphin County
               Criminal Division at No(s): CP-22-CR-0005177-2011

BEFORE:        KUNSELMAN, J., McLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED DECEMBER 29, 2020

      Steve Richard McCollum, Jr., (Appellant) appeals pro se from the April

3, 2019 order dismissing his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.1 Upon review, we quash.

      We provide the following background. On December 18, 2012,

Appellant was convicted by a jury of attempted murder, aggravated assault,

possession of a firearm prohibited, and carrying a firearm without a license,

and sentenced to an aggregate term of 20 to 40 years of incarceration.2

Appellant filed post-sentence motions, which the trial court denied. On direct

1  Appellant also purports to appeal from the August 23, 2019 order
dismissing his January 4, 2019 PCRA petition. As we explain infra, that
petition and order are nullities.

2 This Court previously provided a detailed recitation of the conduct
underlying the charges. See Commonwealth v. McCollum, 97 A.3d 806
(Pa. Super. 2014) (unpublished memorandum at 1-3).

*Retired Senior Judge assigned to the Superior Court.
J-S41035-20

appeal, this Court affirmed Appellant’s judgment of sentence, and on July

30, 2014, our Supreme Court denied his petition for allowance of appeal.

McCollum, 97 A.3d 806, appeal denied, 96 A.3d 1026 (Pa. 2014).

     On June 24, 2015, Appellant timely filed pro se his first PCRA petition.

Of relevance to the instant appeal, Appellant claimed, inter alia, that trial

counsel rendered ineffective assistance by advising him not to testify.

Counsel was appointed and ultimately filed a Turner/Finley3 no-merit letter

and accompanying request to withdraw.

     On December 7, 2016, the PCRA court permitted counsel to
     withdraw and issued its Pa.R.Crim.P. 907 notice of intent to
     dismiss Appellant’s petition, advising Appellant that he had 20
     days to respond. Appellant did not receive the notice to dismiss
     until December 29, 2016 - beyond the allotted 20–day response
     window. On January 1, 2017, Appellant filed a motion for
     extension of time to file objections to the Rule 907 notice. On
     January 11, 2017, the PCRA court dismissed Appellant’s PCRA
     petition without a hearing. On January 17, 2017, the court
     issued an order denying Appellant’s request for an extension to
     respond to its Rule 907 notice, noting that “Petitioner was given
     20 days from [December 7, 2016] to file a response [and] [a]s
     neither a response nor a request for extension was received
     within that timeframe, th[e PCRA c]ourt dismissed the PCRA
     Petition by Order dated January 11, 2017.” Order, 1/19/[20]17.

Commonwealth       v.   McCollum,   183   A.3d   1041   (Pa.   Super.   2018)

(unpublished memorandum at 3-4) (party designations altered; footnote

omitted).




3 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                    -2-
J-S41035-20

      Appellant pro se filed a notice of appeal to this Court. Upon review, we

reversed the order dismissing Appellant’s PCRA petition, finding that

      we cannot deem Appellant’s decision not to testify as either
      knowing or intelligent where counsel allegedly advised Appellant
      not to testify based on the incorrect belief that the
      Commonwealth would impeach him on his prior non-crimen
      falsi convictions. Additionally, we recognize that the PCRA court
      applied the incorrect standard in assessing this claim. The proper
      inquiry is not whether Appellant’s testimony would have changed
      the outcome of his trial, but, rather, whether the result of the
      waiver proceeding would have been different absent counsel’s
      ineffectiveness.

      Because Appellant’s petition was dismissed without a hearing,
      we do not have the benefit of counsel’s testimony explaining
      why, in fact, he advised Appellant not to testify. Under such
      circumstances, the PCRA court erred in dismissing Appellant’s
      petition without a hearing where there was a genuine issue of
      material fact that may entitle him to relief. 7
             ______
             7 Having concluded that the court improperly dismissed

             Appellant’s petition without a hearing, we also find that
             dismissing his petition without first giving Appellant the
             opportunity to respond to the court’s Rule 907 notice was
             erroneous and that permitting counsel to withdraw
             pursuant to Turner/Finley was likewise improper.

      Accordingly, we remand for the appointment of PCRA
      counsel, see Pa.R.Crim.P. 904(C), and a hearing on Appellant’s
      claim. If, after the hearing, the PCRA court concludes that
      counsel’s decision was not reasonable and that he was
      ineffective in advising Appellant not to testify at trial, a new trial
      shall be ordered. If, however, the PCRA court concludes that
      counsel was not ineffective for advising Appellant to not testify,
      then it shall dismiss his petition.

Id. (unpublished memorandum at 7-9) (party designations altered; some

citations and footnotes omitted). We found Appellant’s remaining PCRA

claims meritless. Id. (unpublished memorandum at 9 n.9).


                                      -3-
J-S41035-20

        On remand, in accordance with our directive, the PCRA court

appointed counsel to represent Appellant at a scheduled PCRA hearing solely

on the question of whether trial counsel rendered ineffective assistance in

advising Appellant not to testify.4 The hearing was held on November 18,

2018, during which the PCRA court heard testimony from Appellant and trial

counsel.

        In the meantime, on November 16, 2018, counsel filed a motion to

amend Appellant’s PCRA petition to include a claim of after-discovered

evidence. On December 5, 2018, the PCRA court granted the motion, and on

January 4, 2019, Appellant filed an amended PCRA petition.

        On April 3, 2019, in accordance with our limited remand, the PCRA

court dismissed Appellant’s June 24, 2015 PCRA petition because it found

counsel was not ineffective in advising Appellant to refrain from testifying.

PCRA Court Order, 4/3/2019. Within the order, the PCRA court advised

Appellant that he had the right to appeal within 30 days, and clarified that

the order did not dispose of the January 4, 2019 amended PCRA petition. Id.

at 2 & n.2 (unnumbered). Appellant did not file a notice of appeal from that

order.

        On June 18, 2019, the PCRA court held a hearing on the after-

discovered evidence claim raised in Appellant’s amended PCRA petition. On




4   Appellant retained private counsel in September 2018.

                                     -4-
J-S41035-20

August 23, 2019, the PCRA court dismissed that petition and advised

Appellant that he had 30 days to appeal from that order.

     On September 23, 2019, Appellant pro se filed a notice of appeal from

the April 3, 2019 and August 23, 2019 orders.5 Because Appellant

erroneously filed his notice with this Court, we forwarded it to the PCRA

court for docketing. See Pa. R.A.P. 905(a)(4) (explaining the procedure for a

notice of appeal mistakenly filed in an appellate court). Instead of docketing

the notice of appeal, the PCRA court forwarded it to counsel. On September

24, 2019, counsel filed a motion to withdraw and request for a hearing

pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). On

October 25, 2019, following a video-conference hearing, the PCRA court

found Appellant’s decision to proceed pro se voluntary, knowing, and

intelligent, and granted counsel’s motion to withdraw.

     In November 2019, Appellant inquired with the PCRA court about the

status of his appeal. In response, the PCRA court reinstated Appellant’s

PCRA appeal rights nunc pro tunc. PCRA Court Order, 11/15/2019. Despite

this order for Appellant to file a new notice of appeal, the PCRA court then




5  While “pro se filings submitted by counseled defendants are generally
treated as legal nullities[,]” Commonwealth v. Muhammed, 219 A.3d
1207, 1210 (Pa. Super. 2019) (citation omitted), this Court must docket pro
se notices of appeal, even when the defendant is represented by counsel.
Commonwealth v. Williams, 151 A.3d 621, 624 (Pa. Super. 2016).

                                    -5-
J-S41035-20

docketed the September 23, 2019 notice, which was ultimately docketed in

this Court at the instant appeal.6

      Appellant filed a second notice of appeal from the April 3, 2019 and

August 23, 2019 orders in response to the PCRA court’s November 15, 2019

order. The PCRA court docketed that notice of appeal on December 5, 2019,

and it was docketed in this Court at No. 1963 MDA 2019. Thereafter, this

Court issued a per curiam order directing Appellant to show cause why the

appeal should not be quashed as, inter alia, duplicative of the instant appeal.

Appellant filed a response, and on March 5, 2020, this Court dismissed the

appeal at No. 1963 MDA 2019 as duplicative of the instant appeal.

      Regarding the instant appeal, this Court issued a per curiam order

directing Appellant to show cause why the appeal should not be quashed as

untimely filed and filed in violation of Pa.R.A.P. 341.7 Appellant responded,

and this Court discharged the rule to show cause and deferred the issues to

the merits panel for disposition. On appeal, Appellant challenges the PCRA

court’s dismissal of (1) his ineffective assistance of counsel claim on remand,




6 Appellant complied with Pa.R.A.P. 1925(b). In lieu of filing a Pa.R.A.P.
1925(a) opinion, the PCRA court referred us to its August 23, 2019 opinion.

7 “‘Where ... one or more orders resolves issues arising on more than one
docket or relating to more than one judgment, separate notices of appeals
must be filed.’ Pa.R.A.P. 341, Official Note.” Commonwealth v. Walker,
185 A.3d 969, 976 (Pa. 2018) (holding that in future cases, pursuant to the
Official Note to Rule 341, separate notices of appeal must be filed and failure
to do so will result in quashal).

                                     -6-
J-S41035-20

and (2) his after-discovered evidence claim set forth in the amended

petition.

      At the outset, we note that our review is limited by our 2018 remand.

In that regard, we are guided by our Supreme Court’s decision in

Commonwealth v. Sepulveda, 144 A.3d 1270 (Pa. 2016).

      Rule 905(A) gives the PCRA court discretion to “grant leave to
      amend or withdraw a petition for [PCRA] relief at any time,” and
      states that “[a]mendment shall be freely allowed to achieve
      substantial justice.” Pa.R.Crim.P. 905(A). Rule 905(A) was
      created “to provide PCRA petitioners with a legitimate
      opportunity to present their claims to the PCRA court in a
      manner sufficient to avoid dismissal due to a correctable defect
      in claim pleading or presentation.” Commonwealth v. McGill,
      832 A.2d 1014, 1024 (Pa. 2003) (citing Commonwealth v.
      Williams, 782 A.2d 517, 526-27 (Pa. 2001)).

      Once the PCRA court renders a decision on a PCRA petition,
      however, that matter is concluded before the PCRA court, having
      been fully adjudicated by that court, and the order generated is
      a final order that is appealable by the losing party. See
      Pa.R.Crim.P. 910 (“An order granting, denying, dismissing, or
      otherwise finally disposing of a petition for post-conviction
      collateral relief shall constitute a final order for purposes of
      appeal.”); Commonwealth v. Bryant, 780 A.2d 646, 648 (Pa.
      2001). Although liberal amendment of a PCRA petition is, in
      some circumstances, permitted beyond the one-year timeframe,
      Rule 905(A) cannot be construed as permitting the rejuvenation
      of a PCRA petition that has been fully adjudicated by the PCRA
      court. We have consistently held that in the absence of
      permission from this Court, a PCRA petitioner is not entitled to
      raise new claims following our remand for further PCRA
      proceedings.

      Our mandate in [the prior appeal] did not bestow upon the PCRA
      court jurisdiction over the entirety of the PCRA petition.
      Following our complete review on appeal from the denial of PCRA
      relief, we winnowed down the issues raised by Sepulveda to one
      identifiable subpart of one claim, which we ordered the PCRA
      court to consider in “proceedings upon limited remand.”

                                   -7-
J-S41035-20


     Commonwealth v. Sepulveda, 55 A.3d 1108, 1151 (Pa. 2012)
     (emphasis added). Absent an order specifying otherwise, to
     construe Rule 905(A) as authorizing expansion of a case after
     thorough appellate review renders an absurd result. See 1
     Pa.C.S. § 1922(1) (in ascertaining the intent of this Court in
     enacting a procedural rule, we must presume that the result was
     not intended to be “absurd, impossible of execution or
     unreasonable”).

     Moreover, Rule 905(A) cannot be read or interpreted in a
     vacuum. Pennsylvania Rule of Appellate Procedure 2591
     specifically addresses a lower court’s authority on remand. It
     provides that upon remand from a higher court, the lower court
     “shall proceed in accordance with the judgment or other order of
     the appellate court[.]” Pa.R.A.P. 2591.19 Consequently, the
     breadth of Rule 905(A) is limited by Pa.R.A.P. 2591. See 1
     Pa.C.S. § 1933 (stating that if two provisions conflict, they shall
     be construed, if possible, so that both may be given effect; if the
     conflict is irreconcilable, the specific provision prevails and is to
     be construed as an exception to the general provision).
            ______
            19 Indeed, it has long been the law in Pennsylvania that

            following remand, a lower court is permitted to proceed
            only in accordance with the remand order.

                                     ***

     While we believe that our case law is clear, to the extent there is
     any lack of clarity in our prior decisions by their failure to
     consider Rule 905(A), we specifically hold that a PCRA court
     does not have discretion to treat new claims raised by a
     PCRA petitioner as an amended PCRA petition following
     remand from this Court unless such amendment is
     expressly authorized in the remand order. Rather,
     application of the liberal amendment policy of Rule 905(A)
     requires that the PCRA petition in question is still pending before
     the PCRA court at the time the request for amendment is made.
     Following a full and final decision by a PCRA court on a PCRA
     petition, that court no longer has jurisdiction to make any
     determinations related to that petition unless, following appeal,
     the appellate court remands the case for further proceedings in
     the lower court. In such circumstances, the PCRA court may only
     act in accordance with the dictates of the remand order. The
     PCRA court does not have the authority or the discretion to

                                     -8-
J-S41035-20


      permit a petitioner to raise new claims outside the scope of the
      remand order and to treat those new claims as an amendment
      to an adjudicated PCRA petition.21
            ______
            21 To hold otherwise would allow “an extra round of

            collateral attack for certain defendants, unauthorized by
            the General Assembly,” which this Court has expressly
            condemned. See Commonwealth v. Holmes, 79 A.3d
            562, 576 (Pa. 2013).

Sepulveda, 144 A.3d at 1278-80 (emphasis added; citations altered; some

citations and footnotes omitted).

      As in Sepulveda, the PCRA court here fully addressed the issues

raised in Appellant’s initial timely-filed PCRA petition and rendered a final

decision on that petition. Appellant appealed from that final order to this

Court. Upon review, we remanded with specific instructions for the PCRA

court to (1) appoint counsel and (2) conduct an evidentiary hearing on

Appellant’s   ineffective-assistance-of-counsel    claim    regarding    Appellant’s

decision   not   to   testify.   McCollum,   183     A.3d    1041       (unpublished

memorandum at 8-9). By permitting Appellant to raise a new claim in what

it considered to be an amendment to Appellant’s first PCRA petition, “the

PCRA court exceeded the scope of our remand order and the scope of its

authority.” Sepulveda, 144 A.3d at 1280-81. Accordingly, we will not

consider Appellant’s amended PCRA petition in our review of this case as

leave to amend it was improvidently granted. Furthermore, the PCRA court’s

December 5, 2018 order granting leave to amend the petition was a legal

nullity because the PCRA court lacked jurisdiction to enter such order. Id.


                                      -9-
J-S41035-20

Once the PCRA court disposed of the June 24, 2015 PCRA petition in its April

3, 2019 order, our directive on remand was completed and nothing further

should have been pending in the matter, rendering the April 3, 2019 order a

final order pursuant to Pa.R.A.P. 341.

      Thus, we must determine whether Appellant’s notice of appeal was

timely filed from the April 3, 2019 order dismissing his June 24, 2015 PCRA

petition.8 See Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa.

Super. 2015) (citation omitted) (“We lack jurisdiction to consider untimely

appeals, and we may raise such jurisdictional issues sua sponte.”). A notice

of appeal shall be filed within 30 days after the entry of the order from which

the appeal is taken. Pa.R.A.P. 903(a).

      The timeliness of an appeal and compliance with the statutory
      provisions granting the right to appeal implicate an appellate
      court’s jurisdiction and its competency to act. Absent
      extraordinary circumstances, an appellate court lacks the power
      to enlarge or extend the time provided by statute for taking an
      appeal. Thus, an appellant’s failure to appeal timely an order
      generally divests the appellate court of its jurisdiction to hear the
      appeal.

Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014) (citations

omitted).

      In his response to our show-cause order, Appellant states that he was

represented by counsel at the time the PCRA court issued the April 3, 2019



8 Because we are only dealing with an appeal from a single order, this
Court’s concerns in the show-cause order regarding compliance with
Pa.R.A.P. 341 are no longer implicated.

                                     - 10 -
J-S41035-20

order. As previously noted by this Court, no appeal was filed from that order

and Appellant admits as such. According to Appellant, counsel informed him

on April 22, 2019, that “she will not be filing an appeal for the April 3, 2019

order until the outcome of the [] amended issue becomes final” and that if

an appeal was filed in April 2019, “it would be denied because both issues

had not been finalized[.]” Appellant’s Response, 12/26/2019, at 2. Appellant

does not allege that he asked counsel to file a notice of appeal and that

counsel refused to do so based on her mistaken perception of the procedural

posture. Rather, he merely recounts that counsel advised him of her

perception that any appeal from the April order would be premature.

      This Court has “many times declined to quash an appeal when the

defect resulted from an appellant’s acting in accordance with misinformation

relayed to him by the trial court.” Commonwealth v. Larkin, 235 A.3d

350, 353 (Pa. Super. 2020) (en banc) (emphasis added; citations omitted).

Instantly, the PCRA court did not relay misinformation to Appellant about his

appeal period. In fact, the PCRA court explicitly stated in its April 3, 2019

order dismissing Appellant’s PCRA petition that he had 30 days to appeal

that final order. Rather, it was counsel who, according to Appellant’s

response to our show cause order, relayed misinformation about the

timeframe for appeal. Given this background, our line of cases declining to

quash based on a breakdown in the court system does not apply here.




                                    - 11 -
J-S41035-20

      However, our review does not end here. In November 2019, Appellant

inquired with the PCRA court about the status of his appeal because the

PCRA court had not yet docketed his September 23, 2019 notice of appeal.9

As noted hereinabove, the PCRA court responded by sua sponte reinstating

Appellant’s PCRA appeal rights nunc pro tunc, and Appellant filed a notice of

appeal in response, which this Court ultimately dismissed as duplicative.

      [T]his Court has held that a trial court may not sua sponte
      reinstate a defendant’s post-sentence motion or direct appeal
      rights nunc pro tunc in the absence of a PCRA petition being filed
      before the court. Commonwealth v. Turner, 73 A.3d 1283,
      1285 n.2 (Pa. Super. 2013); see also 42 Pa.C.S. § 9545(a)
      (stating, “[n]o court shall have authority to entertain a request
      for any form of relief in anticipation of the filing of a petition
      under this subchapter[]”). No PCRA petition has been filed. As a
      result, the trial court lacked the judicial power when it entered
      its [] order, sua sponte extending the post-sentence motion
      filing period.

Commonwealth v. Leatherby, 116 A.3d 73, 87 n.4 (Pa. Super. 2015)

(Mundy, J., dissent) (citations altered). Here, Appellant did not file a petition

to reinstate his PCRA appeal rights nunc pro tunc, and the PCRA court

therefore lacked the power to grant that relief sua sponte.10



9 We note that this error on the PCRA court’s part does not impact our
analysis as the notice was not rendered untimely by the court’s failure to
docket it; the filing itself was untimely.
10 Even if we could somehow construe Appellant’s letter inquiring about the
status of his appeal as a petition to reinstate his PCRA appeal rights, the
PCRA court lacked jurisdiction to grant such relief.

       A petition to reinstate the right to appeal an order denying a first PCRA
petition is a second PCRA petition. Commonwealth v. Fairiror, 809 A.2d
(Footnote Continued Next Page)

                                     - 12 -
J-S41035-20




      Based on the foregoing, we are compelled to quash the instant appeal

as untimely filed.




(Footnote Continued)   _______________________

396, 397 (Pa. Super. 2002). Under the PCRA, all petitions must be filed
within one year of the date that the petitioner’s judgment became final,
unless one of three statutory exceptions applies. 42 Pa.C.S. § 9545(b)(1);
Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006). For purposes
of the PCRA, a judgment becomes final at the conclusion of direct review. 42
Pa.C.S. § 9545(b)(3). “The PCRA’s time restrictions are jurisdictional in
nature.” Chester, 895 A.2d at 522. “Thus, ‘[i]f a PCRA petition is untimely,
neither this Court nor the trial court has jurisdiction over the petition.
Without jurisdiction, we simply do not have the legal authority to address
the substantive claims.’” Id. (quoting Commonwealth v. Lambert, 884
A.2d 848, 851 (Pa. 2005)). “In the PCRA context, statutory jurisdiction
cannot be conferred by silence, agreement or neglect.” Commonwealth
v. Ballance, 203 A.3d 1027, 1033 (Pa. Super. 2019) (citation omitted).
Moreover, the PCRA “confers no authority upon this Court to fashion ad
hoc equitable exceptions to the PCRA time-bar in addition to those
exceptions expressly delineated in the Act.” Commonwealth v. Watts, 23
A.3d 980, 983 (Pa. 2011) (internal quotation marks omitted).

      Instantly, Appellant’s judgment of sentence became final on October
28, 2014, when the period for Appellant to file a petition for a writ of
certiorari with the United States Supreme Court expired. See 42 Pa.C.S.
§ 9545(b)(3); U.S.Sup.Ct.R. 13(1). Therefore, Appellant had until October
28, 2015, to file timely any PCRA petition. Appellant’s November 2019 letter
was patently untimely under the PCRA, and he had the burden of pleading
and proving an exception to the time-bar in order to secure relief. 42 Pa.C.S.
§ 9545(b)(1). Appellant’s letter did not allege any of the statutory
exceptions to the PCRA’s one-year time bar. Even if we were able to
incorporate Appellant’s later statement that counsel advised Appellant that
an appeal from the April order would be premature into his letter, “[i]t is
well settled that allegations of ineffective assistance of counsel will not
overcome the jurisdictional timeliness requirements of the PCRA.”
Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005). Thus, even
if Appellant’s letter could be considered a petition to reinstate his PCRA
appeal rights, the PCRA court still lacked jurisdiction to do so.

                                                 - 13 -
J-S41035-20

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/29/2020




                          - 14 -